Citation Nr: 1200119	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  The Veteran was awarded a Vietnam Service Medal with two Bronze Star Medals, a Combat Infantryman Badge, the Purple Heart, and the Vietnamese Cross of Gallantry with Palm. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for degenerative joint disease of the right knee, to include as secondary to service-connected degenerative joint disease of the left knee, and continued the previously assigned 50 percent evaluation for PTSD.    

The Board acknowledges that the claim for service connection for degenerative joint disease of the right knee was previously denied by a September 2007 rating decision.  Thereafter, a May 2008 rating decision granted service connection for degenerative joint disease of the left knee.  In September 2008, the Veteran requested that service connection for his right knee be reconsidered on the basis of secondary to his recently service-connected left knee.  Accordingly, as stated in the November 2008 rating decision, the September 2007 rating decision that denied service connection for the right knee had not become final.   

The claim for service connection for degenerative joint disease of the right knee, to include as secondary to service-connected degenerative joint disease of the left knee, will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claim, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  The Veteran's symptoms of PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, with respect to the issue of an increased rating for PTSD, VCAA notice was provided in a June 2006 letter, issued prior to the decision on appeal.  That letter advised the Veteran of what information and evidence is needed to substantiate a claim for increased compensation, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The June 2006 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  A June 2008 letter further advised the Veteran to submit evidence showing that his PTSD had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last readjudicated in July 2010.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  In this regard, all identified records that are available have been obtained and there is no indication of the existence of additional evidence to substantiate the claim.  In addition, the Veteran was afforded VA PTSD examinations in July 2006, June 2007, March 2009, and June 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  Although the claims folder was not available for review by the July 2006 examiner, the Veteran's history was accurately documented.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to an increased rating for PTSD, currently evaluated as 50 percent disabling.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling since May 23, 2005.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 71 to 80 reflect that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Turning to the evidence, as previously stated, the Veteran's DD Form 214 reveals that he received military decorations and awards which included a Vietnam Service Medal with two Bronze Star Medals, a Combat Infantryman Badge, the Purple Heart, and the Vietnamese Cross of Gallantry with Palm, among others.  His claim for an increased rating was received in June 2006.

From March through May 2006, the Veteran participated in a psycho-educational recovery group and he showed progress towards goals outlined in those sessions.  

In July 2006, the Veteran was afforded a VA PTSD examination.  While the claims folder was not available for review, the Veteran's reported history was accurately documented.  The Veteran reported occupational, familial, and group therapy difficulties.  He reported difficulty maintaining sleep which had worsened since his last group treatment session in June where he had to excuse himself due to discussion of combat experiences.  Since that time, the Veteran received only 2 to 3 hours of sleep per night and service-related nightmares occurred 5 to 6 times per week as opposed to two to three times per week prior to the June 2006 group therapy session.  The Veteran denied frank flashback symptoms and he stated that sometimes at night he sees things that may be people, however, he could not get a fix on them because they moved too fast.  Additional symptoms of PTSD included the following:  intrusive combat-related thoughts from several times a week to daily; fear of crowds; detachment from others; self isolation from family and enjoyment from walking alone and sitting in the woods meditating; difficulty with anger control; survivor's guilt; some generalized anxiety and emotional blunting; checking the security of his home several times during the night; a hyperstartle response with noise and movement; avoidance of war-related media with exacerbation when he occasionally watched the news from Iraq.  

Despite experiencing the aforementioned symptoms of PTSD, the Veteran had been married to his wife of 25 years and he described his relationship with her as "good."  He denied current or past legal problems and current alcohol or drug use.  He performed his activities of daily living routinely and independently.  Occupationally, the Veteran reported past work in manufacturing, however, he stated that his last job ended due to layoffs.  He did report some difficulty in getting along with others.  

On mental status examination at the July 2006 examination, the Veteran was alert and oriented to person, place, and situation and he provided an accurate history.  His affect was quite blunted.  Insight was adequate and attention was normal, however, he became distracted and startled by noises in the hallway.  There were no tics of odd motor behaviors.  Speech was spontaneous, fluent, grammatical, and free of paraphasias.  The Veteran's thought process was logical and goal directed and there was no evidence of a thought disorder in thought process or content, however, the Veteran reported mild to moderate dysphoria, crying, feeling hopeless and helpless, and decreased self esteem and sex drive.  Nevertheless, suicidal and homicidal ideation and plan were denied, although passive thoughts of death were noted.  The Veteran was assessed with a GAF score of 45. 

A July 2006 VA primary care note indicated that the Veteran did not appear anxious or depressed.  

In December 2006, a VA treatment note indicated that the Veteran's psychotrophic medication was only partially effective and he was not taking it consistently due to worry that he would be unable to respond to signs of trouble if he slept.  His chief complaints included feelings of paranoia that something bad was going to happen and hypervigilance.  The Veteran's appearance was tense but well groomed.  He reported having visual hallucinations of seeing shadows and feeling things crawling on his skin.  His thought process was linear and goal directed, however, thought content was inappropriate with continued extreme hypervigilance.  Concentration and attention were poor and impulse control was fair.  The Veteran received 2 to 4 hours of nonrestorative and fragmented sleep per night with early morning awakening and daytime napping.  While interests were isolated, the Veteran engaged in hobbies, interests, and work daily.  Irritability and anger had worsened.  Nightmares occurring 4 to 5 times per week and daily flashbacks were noted.  The Veteran was assessed with a GAF score of 50.  

In April 2007, a VA treatment note shows that that Veteran became distracted scanning the entire lobby and hallway which caused him to trip over the provider.  He also appeared to be responding to internal stimuli and he was unable to be engaged in conversation.  He broke out sobbing while looking around the office when the provider was able to interrupt the flashback with repeated orientation questions.  Since seeing the news concerning a mass shooting at Virginia Tech, the Veteran reported more frequent flashbacks and nightmares of the Vietcong telling him they are coming to get him.  The Veteran had not been taking the full amount of medication prescribed because he needed to be alert and awake in the event that he needed to protect his family.  He received 4 to 6 hours of fragmented sleep per night.  His interests were limited and his irritability and anger had worsened.  Nightmares occurred nightly and had been more intense over the last 2 to 3 months.  Flashbacks occurred at least once a day and had increased in the last two months.  Occupationally, the Veteran stated that he was surprised when he was asked to leave his job one and half months prior due to poor performance.  He stated that he was looking for another job.  He denied suicidal or homicidal ideation and need of inpatient hospital treatment to stabilize his symptoms.  

The April 2007 mental status examination revealed that the Veteran was oriented to person, place, time, and situation and he appeared well groomed and tense.  There was restlessness in his behavior and psychomotor activity.  His speech was limited spontaneity and his attitude was cooperative and guarded.  The Veteran's mood was variable/liable and irritable.  The Veteran reported experiencing visual, audio, and olfactory hallucinations.  His thought process was linear and goal oriented, however, his thought content was paranoid and hypervigilent with obsessive rituals such as perimeter checking and checking the locks on his doors and windows.  Short-term memory was impaired, however, long-term memory remained intact.  Concentration and attention were poor, however, impulse control, insight, judgment, and ability for abstract thinking were good and intact.  The Veteran was assessed with a GAF score of 48.  

In June 2007, the Veteran was afforded an additional VA PTSD examination.  The claims folder was reviewed.  On this occasion, the Veteran stated that his PTSD symptomatology had worsened.  The following symptoms of PTSD were noted:  physical aggression toward another a few months prior; difficulty concentrating; depressed mood that sometimes causes him to feel like he does not want to be here; flashbacks; daily intrusive thoughts about Vietnam; nightmares 4 to 5 times per week; avoidance of crowds; self isolation; emotional detachment from others; avoidance of war-related discussion and media; sleeping only 4 to 5 hours per night with an occasional 20 minute nap during the day; irritability; an exaggerated startle response and a hypervigilent style; fatigue with decreased energy and motivation; little hope; decreased self esteem and feeling like he has not done well compared to others in his class, and; occasional visual hallucinations out of the corner of his eye.  Despite experiencing the aforementioned symptoms of PTSD, the Veteran denied any current suicidal or homicidal ideation and he denied that his symptoms affect his activities of daily living such as feeding, bathing, and toileting himself.  

Occupationally, at the June 2007 VA examination, the Veteran reported working for Vista for about 1 to 1 and a half years where he checked supplies, however, a month and a half prior, he resigned upon being given an option of resignation or being fired due to inadequate job performance and poor attendance.  The Veteran stated that he felt he was released unfairly, however, he acknowledged missing two to three days a month due to PTSD symptomatology, depression, and difficulty relating to coworkers.  History of legal involvement was denied as well as drug use.

Regarding relationships, the Veteran reported that he had been married to his wife of 30 years with whom he had 3 sons.  His relationship with his wife was poor due to poor communication and his relationship with his sons was not close.  He reported seeing his sons maybe once a year and he was not close with his grandchildren either.  He denied having close friends but when he was working he had some causal social contact with one co-worker with whom he would occasionally have lunch with, however their relationship ceased when he stopped working.  Recreationally, the Veteran watched sports on TV and occasionally went to church 2 to 3 times per year, however, maybe more. Other activities were denied.

A June 2007 mental status examination revealed that the Veteran was generally cooperative and pleasant and he was alert, oriented, and attentive.  However, poor eye contact was noted throughout the evaluation.  His mood was depressed and his affect was constricted.  His speech was regular in rate and rhythm.  His thought process was logical and coherent and thought content was devoid of current auditory or visual hallucinations, however, he sometimes saw things out of the corner of his eye but on second glance, it was no longer there.  There were no symptoms reported to suggest that he was seeing or hearing things at the time of this examination and there was no delusional content.  Memory for immediate information was mildly impaired, however, memory for recent and remote information was fairly intact.  Concentration problems were suggested due to slowness in spelling a ward backwards.  Insight was fair.  The Veteran was assessed with a GAF score of 52 and the examiner stated that the Veteran's symptoms of PTSD had considerably impaired his social adaptability and occupational functioning.  The examiner estimated the Veteran's level of disability due to PTSD to be in the considerable range.  

In addition, a June 2007 VA medication management note indicated that the Veteran was still seeking employment and he was not doing anything but watching TV.  The Veteran's short- and long-term memory were intact and concentration was fair.  Nightmares continued to occur 4 to 5 times per week and the Veteran reported flashbacks almost daily.  Continued auditory, visual, and olfactory hallucinations were also noted.  

In November 2007, a VA medication management note indicated that the Veteran had an increase in worry and rumination that something bad was going to happen to one of his children.  Otherwise, the Veteran had no interest in anything and he was unable to account for how he spent his days other than sitting and thinking.  While his wife was around the house, he reported limited interaction with her.  The Veteran appeared very distracted and at times appeared to have problems attending.  He was checking and responding to external sounds in the hallway and he may have been responding to auditory hallucinations which he reported were present but not at this session.  A mental status examination was significant for thought content of auditory hallucinations of sounds and some suspiciousness without delusions.  Insight, judgment, and memory were getting worse and concentration was not all that well.  Irritability, anger, and depressive and anxiety symptoms had worsened.  Flashbacks were present and sometimes occurred daily from noises.  

In October 2008, a VA treatment note indicated that the Veteran remained guarded and distracted.  He continued to report visual hallucinations at night and during the day of figures in shadows which he is unable to make out which are bothersome and scary.  He continued to have depressive features with isolation and he was not interested in groups or individual counseling.  He reported an improvement in mood due to an increase in mediation, however, outwardly he did not appear much different.  He admitted to fleeting suicidal ideations without plan or intent.  Significantly, his energy was adequate and had improved, and irritability and anger had improved, however, depressive and anxiety symptoms had worsened.  Flashbacks occurred sometimes, and nightmares were present but not quite as bad lately.  Interests included watching TV and attending church.  They Veteran reported that he stopped drinking upon his wife's request a couple of months prior.  

In December 2008, the Veteran reported being depressed with some vague suicidal ideation without a plan due to recent deaths in his family and friends, however, it had improved with no current suicidal ideation.  Continued auditory and visual hallucinations were noted but the Veteran was unable to describe them other than noises and perhaps voices at times that he was unable to distinguish.  There was some anxiety with fear of hearing the phone ring.  A mental status examination revealed inappropriate thought content with auditory hallucinations but without delusions.  He denied suicidal and homicidal ideation, plan or intent.  Nightmares were reported every night and consisted of his country and neighborhood being invaded.  Flashbacks were absent.  It was noted that the Veteran had considerable startle reflex to noises outside the office during the assessment and he also mumbled to him self at times.  

In March 2009, the Veteran was afforded an additional VA examination.  The claims folder was reviewed.  The Veteran reported that medication helped his sleep and anxiety problems to some extent, however, he reported continued difficulty maintaining sleep, sleeping only two to three hours per night.  The following symptoms were also noted:  waking three to four times during the night; nightmares four to five times a week; nightly night sweats; flashbacks four to five times per week; daily intrusive thoughts; hypervigilance; difficulty with loud noises; an exaggerated startle response; difficulty in crowds; problems with anger and irritability and a physical altercation with his brother one month prior; depressed mood; feeling tired and hopeless; lack of motivation; little socialization; skipping basic hygiene once a week, and; decreased interest in hobbies.

However, the Veteran remained married his wife of 25 to 30 years with whom he had three sons with.  He denied having any friendships and he watched TV in his free time.  He stopped drinking a month earlier and prior to that, he drank two to three beers a day two or three times a week.  He denied drug use and any history of legal problems.  Occupationally, the Veteran was unemployed.  He stated that 3 months prior he was fired from his last job where he worked part-time at an industrial plant on a clean up crew due to calling in sick all the time due to knee problems and poor job performance.  He also reported difficulty getting along with co-workers and supervisors.  Prior to that, he worked part-time in the summer for a lawn keeping service.  He reported difficulty maintaining employment over the last few years.  

A mental status examination at the March 2009 examination revealed that the Veteran was alert and oriented to person, place, date, and time.  His thought process was generally linear and history was fair.  His affect was anxious.  His speech was spontaneous, somewhat flowing, and generally fluent, grammatical, and free of paraphasias.  Attention was intact and insight was fair.  There was mild memory impairment.  The Veteran reported seeing silhouettes and hearing vague voices.  He did not report any overt symptoms of psychosis and he denied current suicidal and homicidal ideation, although he had suicidal thoughts in the past.   The Veteran was assessed with a GAF score of 48 and the examiner sated that the Veteran demonstrated moderate to severe impairment in functioning due to symptoms of PTSD with moderate to severe impairment in social functioning and severe impairment in occupational functioning.  Difficulty was also noted with activities of daily living.  

A March 2009 VA medication management note showed that the Veteran reported an improvement in mood since his medication was increased.  While guarded, he did allow for an occasional smile.  He admitted to fleeting suicidal ideation without plan or intent.  He got better than 3 to four hours of sleep at night and he was less tired during the day, however, he was awakened by continued nightmares but they were not as bad lately.  Flashbacks occurred sometimes.  

An additional March 2009 VA treatment note and a July 2009 VA treatment note indicated that knee pain also interfered with the Veteran's sleep.  An additional July 2009 VA treatment note showed that the Veteran was not experiencing hallucinations at that time.  

A February 2010 VA examination for diabetes mellitus noted that the Veteran was employed as a control room operator.  The Veteran stated that fatigue, which he associated with his diagnosis of diabetes, affected his work performance and activities of daily living.  

In April 2010, it was noted that the Veteran worked for a cable TV company.  

In June 2010, the Veteran was afforded an additional VA PTSD examination and the claims folder was reviewed.  The Veteran stated that he was not sure why he was there for the evaluation.  Nevertheless, the following symptoms of PTSD were noted:  difficulty with concentration resulting in some mistakes; some conflict with co-workers and supervisors; some irritability; withdrawing from others; daily intrusive thoughts; nightmares most nights; flashbacks 2 to 3 times per week; avoidance of war-related media, thoughts and discussions; avoidance of crowds; emotional detachment; getting 2 to 3 hours of sleep per night; an exaggerated startle responses to loud noises and unexpected approaches; hypervigilance; depression with low energy, motivation, and fatigue, and; with respect to hygiene, he might skip bathing 3 to 4 days a week.

Nevertheless, the Veteran reported being married to his wife for over 20 years with whom he had three sons with.  He reported a fair relationship with his wife, children, and grandchildren, however, he could be irritable with his grandchildren at times.  He denied having any close friends, however, he did have some causal social contacts at work.  The Veteran also reported going to church once a month.  

Regarding his work history, the Veteran stated that he worked for Ambassador and he had been there over 20 years as an operator.  He said that he had probably missed 30 to 40 days in the past year due to PTSD.  When questioned why the March 2009 VA examination stated that he was unemployed, the Veteran stated that he was fired at the time of that examination, however, his employer took his back on the job 3 to 4 years prior, and upon further questioning due to conflicting information noted in VA treatment records, the Veteran stated that maybe he was taken back on the job in 2009.  He stated that he related well to most co-workers, however, he can have some conflict with some coworkers and supervisors and he will sometimes snap.  

A mental status examination at the June 2010 VA examination revealed that the Veteran was alert, oriented, and attentive, however, his eye contact was poor and he did not seem to put forth his best effort.  Therefore it was noted that this mental status examination may not be the best indicator of his cognitive functioning.  In any event, the Veteran's mood was dysphoric and his affect was constricted.  His speech was slow and there was some evidence of psychomotor agitation.  His thought process was logical and coherent and thought content was devoid of current auditory or visual hallucinations and there was no evidence of delusional content.  The Veteran denied current thoughts of hurting himself or others and he denied a history of suicide attempts.  He said he was last physically aggressive 6 months prior.  Although his memory appeared severely impaired, it was again noted that this does not appear to be a reliable indicator of his functioning due to lack of effort.  Recent and remote memory appeared fairly intact.  The Veteran had partial insight into his condition.  The Veteran was assessed with a GAF score of 53 and the examiner stated that he was exhibiting moderate to considerable symptoms associated with PTSD and related major depressive disorder.  Social interaction with others and occupational functioning were described as moderately to considerable impaired. 

In July 2010, the Veteran had a negative suicide risk screen.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds the Veteran's PTSD symptomatology is appropriately evaluated as 50 percent disabling, and his PTSD symptomatology does not more nearly approximate the rating criteria in excess of a 50 percent disability rating at any time. 

In this regard, the Board notes the Veteran's consistent, yet seemingly dishonest reports of difficulty with occupational functioning and obtaining/maintaining gainful employment due to symptoms of PTSD.  However, as noted in the June 2010 VA PTSD examination report, the Veteran has successfully maintained continuous employment for the last 20 years with perhaps a short period of unemployment due to layoffs or poor job performance and attendance.  Although the Veteran has reported missing a significant number of days from work due to PTSD symptomatology, the Board also notes that upon an October 2008 VA Joints examination for knee pain, the Veteran reported missing 50 days of work due to knee pain.  Accordingly, although the Veteran's PTSD symptomatology has been noted to result in severe occupational functioning, the Board finds the June 2010 VA PTSD examination to be most probative as it pertains to the Veteran's occupational impairment as a result of his PTSD symptomatology.  On that occasion, the Veteran's occupational functioning was described as moderately to considerably impaired. 

Similarly, regarding the Veteran's social impairment due to his PTSD symptomatology, the June 2010 VA examiner opined, and the Board agrees, that the Veteran's social functioning is also only moderately to considerably impaired as a result of his PTSD symptomatology.  In this regard, although the Veteran has reported that he has no close friends, he most recently reported that he has a few causal social contacts at work and he also described his relationships with his wife and sons as fair.  

Moreover, throughout the claim, the evidence demonstrates that the Veteran's symptoms of PTSD were moderate to considerable in degree.  In this regard, GAF scores assigned during the claim ranged from 45 to 65.  Although the record reflects some impairment in the Veteran's occupational functioning, he generally appeared to be functioning satisfactory as demonstrated by his ability to successfully maintain and/or regain long-term employment.  Although the Veteran asserted he has missed a significant amount of work due to his PTSD symptomatology and he thinks that his job may be in jeopardy, he has not submitted any evidence such as statements from his current employers to corroborate such assertions.  Nor has the Veteran submitted any evidence showing that his PTSD symptomatology interferes with his routine activities as suggested by his reports of skipping tasks of basic personal hygiene on occasion.  

In addition, the objective medical evidence does not demonstrate that the Veteran's PTSD was productive of the majority of the symptomatology necessary for the next higher 70 percent evaluation.  Specifically, the evidence of record during this period shows that the Veteran denied experiencing suicidal and/or homicidal ideations at all VA examinations of record.  Although the Veteran did admit to some fleeting suicidal thoughts, the fact remains that he denied any past or recent history of active suicide plans, attempts, intent, or impulse at the all VA examinations, which to date, he has not asserted to be incorrect.  Accordingly, although the Veteran has reported experiencing fleeting suicidal thoughts, it appears that such were primarily passive and intermittent in nature as opposed to any active and persistent ideation with an established plan or intent.  

Regarding whether the Veteran has experienced near continuous panic or depression affecting his ability to function independently, appropriately, and effectively during this claim, the record demonstrates that the Veteran reported experiencing flashbacks anywhere from 3 to 5 times per week to daily.  While the record may demonstrate near continuous depression and anxiety, it also demonstrates that the Veteran continues to function independently, appropriately, and effectively as evidenced by the statements in the VA treatment records and examination reports indicating that he was appropriately dressed and groomed or that his hygiene was fair.  Moreover, the Veteran's own statement that he had been continuously employed for the last 20 years is not reflective of neglect of personal hygiene or appearance.

Regarding whether the Veteran experienced impaired impulse control (such as unprovoked irritability with periods of violence) during this claim, the Board acknowledges the Veteran's reports of intermittent and occasional physical altercations and aggression with and towards others.  However, his impulse control was described as good in August 2005 and April 2007 and it was described as fair in December 2006.  

Regarding an inability to establish and maintain effective relationships, the Boards notes that the Veteran has successfully maintained his marriage of 25 to 30 years.  While he did describe experiencing some marital turbulence due to lack of communication at the June 2007 VA PTSD examination and he reported limited interaction with his wife in November 2007, he described their relationship as good at the July 2006 examination, he reported that he quit drinking due to his wife's request in October 2008, and in June 2010, he described their relationship as fair.  Similarly, while the Veteran stated that he was not close with his sons and grandchildren at the June 2007 VA examination, in June 2010, he reported having fair relationships with his sons and grandchildren.  Finally, though the Veteran consistently denied having any close friendships, in June 2007, he reported occasional dining out with a co-worker, and in June 2010, he reported having some casual social contacts at work.  Accordingly, the Board finds that the evidence is not reflective of an inability to successfully maintain effective relationships.  Although the Veteran has reported difficulty maintaining effective occupational relationships, his ability to successfully maintain/re-obtain his full time job establishes that although his ability to maintain effective occupational relationships may be strained, he nonetheless clearly remains able to establish such relationships.  

Moreover, there is no objective evidence during the claim that the Veteran's PTSD has resulted in spatial disorientation or speech intermittently illogical, obscure, or irrelevant.   

Although the record does demonstrate that the Veteran engages in obsessive rituals that interfere with his routine activities, and he may have some impaired impulse control and difficulty establishing and maintaining effective relationships, the evidence does not demonstrate that he suffers from the majority of the criteria necessary to establish a rating in excess of 50 percent for PTSD at any time during this period.  Accordingly, the Board finds that the 50 percent rating assigned for PTSD throughout the claims period is appropriate.  

In summary, the preponderance of the evidence of record demonstrates that the Veteran's PTSD symptoms do not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Such conclusion is consistent with the GAF scores assigned the claims period which reflect occupational and social impairment with reduced reliability and productivity.  Moreover, the symptomatology described is more consistent with the criteria for a 50 percent rating than with a higher rating.  Accordingly, the Board finds that the 50 percent evaluation currently assigned for PTSD throughout the claims period is appropriate.

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As a final matter, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 50 percent evaluation assigned during the period of the claim for an increased initial rating for PTSD.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the competent evidence fails to establish the criteria for a higher disability rating in excess of 50 percent at any time, the preponderance of the evidence is against the claim and an increased disability rating is denied for the entire period.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied. 


REMAND

The Veteran contends that he is entitled to service connection for degenerative joint disease of the right knee due to a right knee injury sustained during service, or in the alternative, he contends that his service-connected residuals of a left knee injury have resulted in compensating for his left knee pain with his right lower extremity which caused him to sustain degenerative joint disease in his right knee.  The Veteran is service connected for degenerative joint disease of the left knee, rated 10 percent disabling.

Review of the record indicates that the Veteran's service treatment records may be incomplete.  In this regard, it has been established that the Veteran served in combat, and therefore, the incurrence element of a right knee injury is presumed to be satisfied as long as the evidence is consistent with the circumstances, conditions or hardships of service while engaged in combat.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, due to the Veteran's conflicting and unspecified statements as to when and where a right knee injury initially occurred, as well as medical evidence indicating that a right knee injury may have occurred following the Veteran's discharge, the Board finds that additional development is warranted.  

Regarding the incurrence of an alleged right knee injury during service, the Board notes that the first indication of an alleged right knee injury during service is the Veteran's July 2007 claim for service connection for a bilateral knee condition.  On that occasion, the Veteran asserted that he hurt one knee in Vietnam in 1969 and he hurt the other knee in 1970.  However, review of prior evidence of record shows that in July 1979, the Veteran's initial claim for service connection for a left knee injury asserted that he received treatment in June 1969 during Vietnam service and in May 1970 at Fort Hood for his left knee.  In an August 2007 statement, the Veteran reported that he sustained a knee injury sometime near July 1969 that was treated in the field by a medic in his company (Company C 1st Battalion, 7th Calvary).  He further reported that he sustained a knee injury in February or March (a year was not stated) at Fort Hood, Texas on a separate occasion which was treated at a dispensary near battalion head quarters when he was in HHC 21st Battalion, 81st Armor Division 4th U.S. Army.  In September 2007, the Veteran reported injuring his left knee while at Fort Hood Texas in the early 1970s prior to discharge from service and he injured his right knee while in Vietnam.  

The only notation of a knee injury during service is a February 1970 treatment record from Fort Hood indicating the Veteran was treated after twisting his left knee.  He was placed on a limited physical profile for 15 days following that injury.  In addition, a service treatment record shows that the Veteran was treated for an unspecified condition on January 13th of an unknown year at the 8th dispensary.  It does not appear that additional development has been undertaken concerning the Veteran's additional reports of knee injuries during Vietnam Service or at Fort Hood following his return from Vietnam.  The Veteran's DD Form 214 shows Vietnam service from December 1968 to December 1969.  While the Veteran's alleged treatment in the field for a right knee injury is likely not documented given the circumstances of combat, morning and clinical reports should be requested from Fort Hood for HHC 21st Battalion, 81st Armor Division 4th U.S. Army, 8th dispensary, from January 1970 to June 1970 pertaining to any notation of the Veteran and a knee injury of either knee.  

In addition, the record indicates that there are outstanding post-service private and occupational treatment records that do not appear to have been requested or associated with the claims folder.  Specifically, in October 2008, the Veteran was afforded a VA Joints examination regarding his claim for secondary service connection for his right knee.  That examiner opined that the current diagnosis of degenerative joint disease of the right knee is less likely as not secondary to his service-connected left knee condition because there was considerable evidence referencing injuries of the right knee after military service.  The examiner stated that there were significant pieces of missing documentation from the Veteran's employer's plant medical records suggesting worker's compensation injuries.  In addition, there was treatment given by Dr. Blackwell and Dr. Barber and another injury showing chainsaw lacerations to the knee.  

Review of the occupational treatment records from Invista of Lugoff Plant Medical Department records alluded to by the October 2008 VA examiner reveal that they are indeed incomplete.  Specifically, those records show that in July 1979, the Veteran worked in the textile spinning area.  His left knee was swollen and painful.  He was sent home and advised to wear his left knee brace from a similar problem in April 1979 which is not documented in the claims folder.  He was advised to see Dr. Blackwell the following day.  The Veteran returned to work the following day and was given a desk job until he could be seen by Dr. Hawthorne.  That same day, the Veteran was sent home to see Dr. Barber.  July 19, 1979, the Veteran returned to work with a limited physical profile until July 23, 1979.  In October 1982, the Veteran was dismissed from work due to cutting his left or right knee with a chainsaw.  

In response to the October 2008 VA examiner's observations and allegations regarding incomplete occupational treatment records and possible knee injuries following the Veteran's discharge, in January 2009, the Veteran's Notice of Disagreement indicates that he was seen by Dr. Barber in Lancaster, South Carolina who is now deceased.  He stated that Dr. Barber drew fluid off of the right knee at Lancaster Springs Memorial Hospital about 1 year following discharge, however, the associated treatment records are no longer available.  In addition, the Veteran stated that his right knee had given away on many occasions and had caused him to fall at work which did result in his receipt of workman's compensation, however, he never injured his right knee at work.  It does not appear that any attempt has been made to request and associate the aforementioned private treatment records from Lancaster Springs Memorial Hospital with the claims folder.  Moreover, it does not appear that any attempt has been made to request and associate any Workman's Compensation records with the claims folder.    

The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Board finds that the aforementioned occupational, private treatment and Workman's Compensation records may be probative in evaluating the claim on appeal by providing indications of whether right knee pathology was present at those times and indications of whether the Veteran sustained subsequent right knee injuries following discharge.  Moreover, it is not clear that the appellant has been instructed or understands that records of all medical treatment since his June 1970 separation from active service might provide incidental findings which would be helpful in evaluating the claim.  Accordingly, the Veteran should be instructed to submit release of information forms for any and all medical treatment that he has had since his June 1970 separation from service, and an attempt to obtain all pertinent records should be undertaken upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request clinical treatment records, if any, from Fort Hood in Texas pertaining to the Veteran and any treatment received for injury of either knee as alluded to in the Veteran's July, August, and September 2007 statements.  Appellant's assistance in determining the approximate dates of such treatment should be requested as needed.  The Veteran's DD Form 214 indicates that he returned from Vietnam in December 1969 and he may have been stationed at Fort Hood from that time until discharge in June 1970.  

Appropriate efforts must be made to obtain all available service treatment records.  All attempts to procure such records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for any disabilities since his June 1970 separation from active service, to include any treatment received from Dr. Hawthorne and Dr. Blackwell as alluded to in the Invista of Lugoff Plant Medical Records.  In addition, complete occupational plant medical records should be requested from Invista of Lugoff located in Lugoff, South Carolina.  Also, any available treatment records should be requested from the Lancaster Springs Memorial Hospital dating since June 1970.  

Also obtain VA treatment records from the Dorn VA Hospital dating since July 2010.  

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Contact the Workers' Compensation Commission of South Carolina and request any workman's compensation records dated since 1970.  Request more specific information from the Veteran, if necessary.  If the records are not available, this should be noted in the record and the Veteran should be so informed.

4.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Depending on what information is obtained, further development may include obtaining additional or addendum medical opinions to address any new evidence of record and/or affording the Veteran an additional VA examination.  If it is determined that an examination soliciting opinion is not in order, reasoning should be set forth.  If an examination is to be scheduled, all indicated tests should be accomplished and all opinions supported by the medical reasoning used in entering the opinion.

5.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  The Board intimates no opinion as to the ultimate outcome in this case by the action requested herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


